The State of TexasAppellee/s




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                         February 11, 2015

                            Nos. 04-14-00548-CR & 04-14-00549-CR

                                   Leopoldo CORTEZ-LEIJA,
                                            Appellant

                                                 v.

                                    THE STATE OF TEXAS,
                                          Appellee

                  From the 216th Judicial District Court, Kendall County, Texas
                                 Trial Court Nos. 5437 & 5438
                         Honorable N. Keith Williams, Judge Presiding

                                          ORDER
       On January 26, 2015, appellant filed a motion to consolidate Appeal No. 04-14-00548-
CR and Appeal No. 04-14-00549-CR. Appellant served the State with a copy of the motion, and
the State has not objected. We agree that, in the interest of efficient administration, these two
appeals should be consolidated for purposes of briefing and argument.

        We, therefore, ORDER Appeal Nos. 04-14-00548-CR and 04-14-00549-CR consolidated
for purposes of briefing and argument on appeal. The parties must file motions, briefs, and other
pleadings as if the appeals were one but put both appeal numbers in the style of the case.
However, a record must be filed in each appeal, the record in each case will remain separate and,
if supplementation of the record becomes necessary, the supplemental material must be filed in
the appeal to which it applies. The cases must be argued together in one brief, as in a single
appeal, and if oral argument is requested and granted, the entire case must be argued as a single
appeal, with the total time limit for each party equal to the ordinary time limit for a single appeal.
The court will dispose of the appeals with the same judgment, opinion, and mandate. This order
does not extend the briefing schedule.

                                                      _________________________________
                                                      Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of February, 2015.


                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court